Bythe Court:
(Judge Dyer abfent)
If one joint obligor is difcharged by aft of the obligee, it is prefumed that he hath received fatiffaftion and therefore is a difcharge of the obligation, but if one of the joint obligors dies or is difcharged by aft of the legiflature, which does not extend to the other, no such preemption arifes, and therefore the other is liable alone to pay the debt.—
See the rules and principles of law on this point confidered and ftated more fully in a late cafe — Mortimer againfi Caldwell.